DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 26 November 2018.
Claims 1-24 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki et al. (US 20200145189 A1) in view of Chi (US 20150156195 A1) in further view of Brakeville et al. (US 20190149550 A1).

In regards to Claims 1, 7, 13, and 19, Androulaki discloses:
(A plurality of network connected devices comprising one or more processors configured to perform at least) A method for publishing a proposal on a blockchain (See Androulaki: Para. [0057] – “FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281.”);
Publishing, by zero or more further endorsers/controlling entitites, an endorsement of the proposal (See Androulaki: Para. [0057] – “The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction. The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set). The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved.”); and
When a predetermined number of endorsements have been published, performing related functionality (See Androulaki: Para. [0057] – “the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction. The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set). The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved. The client 260 assembles the endorsements into a transaction message 293 and sends it to an ordering service node 284.” – Androulaki discloses a predetermined threshold of one endorsement being received as a trigger/condition for related functionality (assembling endorsements into a transaction method). As this related functionality cannot be performed without said one endorsement being received, it is clear that 

Androulaki fails to explicitly disclose:
a transition of a blockchain from (a permissioned state to an open state/an open state to a permissioned state)

However, in a similar field of endeavor, Chi discloses:
a transition of a data storage entity from (a permissioned state to an open state/an open state to a permissioned state) (See Chi: Para. [0033] – “The security module 6 provides secure access to area 4. This module 6 is programmed to switch the data storage area 4 between protected and unprotected states. In the unprotected state, access to the storage area 4 is authorized, for example for performing operations such as writing data to or reading contents of said storage area 4. In the protected state, access to the storage area 4 is forbidden.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of performing a generic function when a predetermined number of endorsements have been published as disclosed by Androulaki to perform, for blockchain of Androulaki, the transitioning method of a data storage entity from an open/unprotected state to a protected/permissioned state and vice versa as disclosed by Chi when a predetermined number of endorsements have been published to said blockchain in order to increase the overall security of the system as providing the generic blockchain disclosed by Androulaki the capability of transitioning to a permissioned blockchain, thus providing the system increased security for information stored on said blockchain, provides significant security benefit to the system. Additionally, said combination provides 

However, the combination of Androulaki and Chi fails to explicitly disclose:
Blockchains capable of operating in a permissioned state or an open state

However, in a similar field of endeavor, Brakeville discloses:
Blockchains capable of operating in a permissioned state or an open state (See Brakeville: Para. [0003] – “In many use cases blockchains have begun a transition from the public models that backup cryptocurrency to a secured (permissioned) and specialized network for customized purposes. This transition provides entirely new considerations for security, consensus models, and architecture.” – Brakeville discloses blockchains previously capable of operating in a public/open state transitioning to being capable of operating in a protected/permissioned state)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the blockchain capable of operating in a permissioned or open state disclosed by Brakeville for the blockchain disclosed by the combination of Androulaki and Chi in order to increase the overall security of the system by leveraging the specific security benefits provided by a permissioned blockchain.

In regards to Claims 2 and 14,  the combination of Androulaki, Chi, and Brakeville discloses:
The method of claim 1, wherein the predetermined number comprises a fraction of a total number of administrators on the blockchain (See Androulaki: Para. [0057] – “The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction. The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set). The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved.”, See Androulaki: Fig. 1A – Endorser Node/Peer 112A, 112B, and 112C – Androulaki discloses only one endorsement being required to perform related functionality in contrast to multiple endorsers being available on the network).

In regards to Claims 3 and 15, the combination of Androulaki, Chi, and Brakeville discloses:
The method of claim 1, wherein the proposal comprises a selection of a consensus system for the open state (See Androulaki: Para. [0057] – “FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction.” – Androulaki discloses a proposal containing/selecting to use a client signature which functions as a proof of stake/authority. Para. [0013] of the specification discloses that a consensus system may comprise one of a proof of stake or authority).

In regards to Claims 4 and 16, the combination of Androulaki, Chi, and Brakeville discloses:
The method of claim 3, wherein the consensus system comprises one or more of: a proof of work, a proof of stake, a delegated proof of stake, a proof of importance, and/or a proof of authority (See Androulaki: Para. [0057] – “FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction flow may .

Claims 5-6, 9, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki in view of Chi in further view of Brakesville and De Caro et al. (US 20190384627 A1).

In regards to Claims 5, 9, 17 and 21, the combination of Androulaki, Chi, and Brakesville discloses the method of claim 1 but fails to explicitly disclose:
wherein the proposal comprises a proposed block height at which the transition occurs.

However, in a similar field of endeavor, De Caro discloses:
wherein the proposal comprises a proposed block height (See De Caro: Para. [0035] – “Each endorsement response will appear on the ledger in a certain block. Therefore, a certain distance from the genesis block (i.e., block height) may be identified. At this point, the distances or block heights of the endorsement proposal and responses can be compared to measure the responsiveness of the peers.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the block height data value of a proposal disclosed by De Caro to be included within the proposal disclosed by the combination of Androulaki, Chi, and Brakeville in order to increase the robustness of the invention by allowing the system to measure responsiveness of nodes on the blockchain (See De Caro: Para. [0035])

In regards to Claims 6 and 18 the combination of Androulaki, Chi, Brakesville, and De Caro discloses:
The method of claim 5, further comprising: rejecting, by participants on the blockchain, any blocks submitted to the blockchain that do not comply with the consensus system after the proposed block height is reached (See Androulaki: Para. [0057] – “The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved.” – The combination discloses only approving additions to the blockchain based on approval of a proposal containing a correct consensus system and block height thus implicitly rejecting proposal that do not meet this criteria.).

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki in view of Chi in further view of Brakesville and Komarov et al. (US 20200344043 A1)

In regards to Claims 8 and 20, the combination of Androulaki, Chi, and Brakesville discloses the method of claim 7 but fails to explicitly disclose:
wherein the proposal and/or the endorsement comprise a transaction of one or more of: a cryptocurrency burning, evidence of ownership of a quantity of cryptocurrency, a cryptocurrency locking transaction, and/or a cryptocurrency transfer transaction.

However, in a similar field of endeavor, Komarov discloses:
a cryptocurrency transfer transaction (See Komarov: Para. [0109] – “The transactions for example may be transactions of a cryptocurrency, a conventional currency, a sale, a dispatch, a transfer of ownership or a handover of an object and/or of a digitally coded document.”)

Androulaki, Chi, and Brakesville for the cryptocurrency transfer transaction disclosed by Komarov in order to increase the robustness of the invention by allowing additional types of blockchain transactions to be handled.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki in view of Chi in further view of Brakesville, Komarov, and Uejo et at. (US 20110043852 A1)

In regards to Claims 10 and 22, the combination of Androulaki, Chi, Brakesvill and Komarov discloses the method of claim 8 but fail to explicitly disclose:
wherein each of the zero or more further participants on the blockchain publishing endorsements is granted administrator rights if an amount of cryptocurrency referenced in the transaction is above a predetermined amount.

However, in a similar field of endeavor, Uejo disclosesgranting an entity administrator rights based on a value being above a predetermined amount (See Uejo: Para. [0028] – “The viewing rights and output rights are designated by the document creator in accordance with levels of confidentiality and the like of the corresponding output-restricted object constituent elements. For example, FIG. 3B shows an example in which the viewing and output rights for the table in the document shown in FIG. 3A are designated as "superiority level 2+" (for example, administrators and above), and the viewing and output rights for the illustration, which is higher in confidentiality than the table, are designated as "superiority level 3+" (for example, managers and above). Viewing rights and output rights may be set to different superiority levels for the same output-

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the administrator granting/determination process based on a predetermined value as disclosed by Uejo to determine which endorsement nodes of the blockchain of the combination of Androulaki, Chi, Brakesville, and Komarov perform cryptocurrency transactions above a certain value and provide these nodes administrator rights in order to increase the economic viability of the system by ensuring that users who have a higher financial investment within the system are given more control of said system.

Claims 11-12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki in view of Chi in further view of Brakesville, Komarov, Uejo, and Subramaniam (US 20200014527 A1).

In regards to Claims 11 and 23, the combination of Androulaki, Chi, Brakesville, Komarov, and Uejo discloses the method of claim 10 but fails to explicitly disclose:
wherein administrator rights comprise one or more of: a right to publish transactions, a right to receive transactions, a right to mine data blocks, and/or a right to grant administrator rights to other participants.

However, in a similar field of endeavor, Subramaniam discloses:
wherein administrator rights comprise one or more of: a right to publish transactions, a right to receive transactions, a right to mine data blocks, and/or a right to grant administrator rights to other participants (See Subramaniam: Para. [0144] – “Further, in some implementations, one or more members of the trust group 600 may have administrator permissions for controlling which members can read (i.e., view) the blockchain-based ledger 602 and controlling which members can write (i.e., add) a block of transaction data to the blockchain-based ledger 602. In an example scenario, all members of the trust group 600 may have permission to view the blockchain-based ledger 602, but only one member may have permission to write a block to the blockchain-based ledger 602. Other examples are possible as well.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the specific administrator right functionalities of endorser nodes disclosed by the combination of Androulaki, Chi, Brakesville, Komarov, and Uejo for the administrator functionalities disclosed by Subramaniam in order to increase the robustness of the invention by expanding the abilities able to be performed by administrators of the system’s blockchain.

In regards to Claims 12 and 24, the combination of Androulaki, Chi, Brakesville, Komarov, Uejo, and Subramaniam discloses:
The method of Claim 11, wherein participants without administrator rights are prohibited from one or more of: publishing transactions, receiving transactions, mining data blocks, and/or granting administrator rights to other participants once the blockchain is in the permissioned state (See Subramaniam: Para. [0144] – “Further, in some implementations, one or more members of the trust group 600 may have administrator permissions for controlling which members can read (i.e., view) the blockchain-based ledger 602 and controlling which members can write (i.e., add) a block of transaction data to the blockchain-based ledger 602. In an example scenario, all members of the trust group 600 may have permission to view the blockchain-based ledger 602, but only one member may have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shpurov et al. (US 20200044833 A1) discloses systems and processes related to the dynamic generation and management of asymmetric cryptographic keys using distributed ledgers, including permissioned ledgers.
Bell et al. (US 20190035014 A1) discloses operations for changing the status of blockchains from open to closed based on the expiration of a limited time window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NICHOLAS K PHAN/Examiner, Art Unit 3685              

/JAY HUANG/Primary Examiner, Art Unit 3685